--------------------------------------------------------------------------------


SHARE PURCHASE AND SALE AGREEMENT     BETWEEN     Mr. Pan Yen Chu AS PURCHASER  
  AND     TRANSAKT LTD AS VENDOR     REGARDING THE ACQUISITION OF ALL OF THE
ISSUED AND OUTSTANDING SHARES OF TAIWAN HALEE INTERNATIONAL CO. LTD.     JANUARY
4, 2013


--------------------------------------------------------------------------------

Table Of Contents

Article Page 1 Interpretation 4   1.1 Definitions 4   1.2 Headings 6   1.3
Extend Meanings 6   1.4 Accounting Principles 6   1.5 Currency 6   1.6 Schedules
6 2 Purchase Of Shares 6   2.1 Purchase of Shares 6   2.2 Closing 7 3
Representations And Warranties 7   3.1 Representations and Warranties of the
Vendor and the Shareholders 7   3.2 Survival of Vendor’s and Shareholder’s
Representations and Warranties 11   3.3 Representations and Warranties of the
Purchaser 12   3.4 Survival of the Purchaser’s Representations and Warranties 12
4 Covenants 12   4.1 Taxes 12   4.2 Covenants of the Vendor and Shareholders 13
  4.3 Covenants of the Purchaser 14   4.4 Financial Reporting 14   4.6
Non-Competition Provisions 15   4.7 Independent Appraisal 15 5 Conditions 15  
5.1 Conditions for the Benefit of the Purchaser 15   5.2 Conditions for the
Benefit of the Shareholders 17 6 General 18   6.1 Further Assurances 18   6.2
Time of the Essence 18   6.3 Commissions 19   6.4 Legal and Accounting Fees 19  
6.5 Public Announcements 19

2

--------------------------------------------------------------------------------


  6.6 Benefit of the Agreement 19   6.7 Entire Agreement 19   6.8 Amendments and
Waiver 19   6.9 Assignment 20   6.10 Notices 20   6.11 Governing Law 20   6.12
Attornment 21

3

--------------------------------------------------------------------------------

SHARE PURCHASE AND SALE AGREEMENT

THIS AGREEMENT is dated the 4th day of January, 2013

Between:

     TRANSAKT LTD.,
a corporation incorporated under the laws Of the STATE OF NEVEDA, USA
(Hereinafter referred to as the “Vendor”)

-And-

     PAN YEN CHU, a businessman in the city of Taipei, Taiwan. R.O.C
(Hereinafter collectively referred to as the “Purchaser”)

WHEREAS the Purchaser has agreed to purchase all issued and outstanding shares
of Taiwan Halee International Co. Ltd. from the Vendor, and the Vendor has
agreed to sell the Shares to the Purchaser, upon and subject to the terms and
condition hereof;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements herein contained the parties hereto as follows:

ARTICLE 1
INTERPRETATION

1.1 Definitions

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

(a)

“Agreement” means this agreement and all amendments made hereto by written
agreement amongst the Purchaser and the Vendor;

      (b) “HTT Shares” means all 6,000,000 issued and outstanding shares of
Taiwan Halee International Co. Ltd.;       (c)

“Bill of Sale and General Conveyance” means the form of Bill of Sale and general
Conveyance attached hereto as Schedule ”C”;

      (d)

“Business Day” means a day other than Saturday, Sunday, or statutory holiday in
Las Vegas;

4

--------------------------------------------------------------------------------


  (e)

“Closing Date” means January 4, 2013, or such other date as may be agreed to in
the writing amongst the Purchaser and the Vendor, or as may be required by the
Exchange or the Taiwan Government;

        (f)

“Effective Date” means the Closing Date or such earlier date agreed to by the
Parties.

        (g)

“Employment Agreement” means the form of Employment Agreement attached hereto as
Schedule ”D”;

        (h)

“Exchange” means OTC Markets OTCQB Exchange;

        (i)

“Exchange Assets and Liabilities” means the assets and liabilities of the Vendor
listed and described in Schedule ”E” attached hereto;

        (j)

“Independent Appraisal” means the independent appraisal of the Assets to be
obtained by the Purchaser in accordance with Section 4.9 hereof;

        (k)

“Purchaser” means Pan Yen Chu;

        (l)

“TransAKT Shares ” means an agreement of 45,000,000 common shares in the capital
of the Vendor at a price of US$0.04 per share from the Purchaser pursuant to
this Agreement upon approval of the Exchange and all other regulatory bodies
having jurisdiction;

        (m)

“TransAKT Taiwan” means a direct or indirect wholly-owned subsidiary of the
Vendor incorporated and organized under the laws of Taiwan, R.O.C;

        (n)

“Taiwan Halee International Co. Ltd.” means a direct or indirect wholly-owned
subsidiary of the Vendor incorporated and organized under the laws of Taiwan,
R.O.C;

        (o)

“Vendor” means TransAKT Ltd.


  (p) “Vendor’s Business” means the business and undertaking operated and
conducted by the vendor’s Taiwan Halee International division as of the
Effective Date and the date of this Agreement, including the provisioning and
supplying of telephones and voice-over-internet-protocol equipment.         (q)
“Vendor’s Financial Statements” means the balance sheet and statements of
income, retained earnings and changes in financial position, and the notes
thereto, for the fiscal period ended in the Effective Date attached hereto as
Schedule “B”

1.2 Headings

Insertions of headings are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement. The terms “this
Agreement”, “hereof”, “hereunder”, and similar expression refer to this
Agreement and not to any particular Article, Section or other portion hereof and
include any agreement supplemental hereto. Unless something in the subject
matter or context is inconsistent therewith, references herein to Articles and
Sections are to Articles and Sections and Agreement.

5

--------------------------------------------------------------------------------

1.3 Extended Meanings

In this Agreement, unless the context requires otherwise, words importing the
singular number only shall include the plural and vice versa, words importing
the masculine gender shall include the feminine and neuter genders and vice
versa, and words importing persons shall include, partnerships, associations,
trusts, unincorporated organizations and corporations.

1.4 Accounting Principles

Wherever in this Agreement reference is made to a calculation to be made in
accordance with generally accepted accounting principles from time to time
approved by the USA Institute of Chartered Accountants, or any successor
institute, applicable as at the date on which such calculation is made or
required to be made in accordance with generally accepted accounting principles.

1.5 Currency

All references to currency herein are to lawful money of the United States
unless otherwise stated.

1.6 Schedules

The following are the Schedules annexed hereto and incorporated by reference and
deemed to be part hereof;

Schedule "A"- List and Description of Assets and Liabilities;
Schedule “B”- Vendor’s financial Statements;
Schedule “C”- Form of Bill of Sale and General Conveyance;
Schedule “D”- Excluded Assets and Liabilities

ARTICLE 2
PURCHASE OF SHARES

2.1 Purchase of Shares

(1) The Vendor shall sell and transfer the HTT Shares to the Purchaser, and the
Purchaser shall purchase and acquire the HTT Shares form the Vendor, for and in
consideration of 45,000,000 shares of TransAKT from the purchaser, upon and
subject to the terms and conditions hereof;

(2) Certificates evidencing the TransAKT Shares shall be delivered by the
Purchaser to the Vendor on the Closing Date against delivery to the Purchaser of
the Bill of Sale and General Conveyance and actual and physical possession of
the HTT Shares.

6

--------------------------------------------------------------------------------

(3) The parties hereto acknowledge that the shares of TransAKT are trading on
the Exchange at USD 0.035 as of the date of this agreement and that the maximum
allowable discount permitted by the exchange on the issue of the TransAKT Shares
is 25%, as of the date of this agreement. In accordance with the requirements of
the exchange, the independent Appraisal will be completed to allow ratification
by the exchange of the value of the TransAKT Shares to be surrendered relative
to the value of the HTT Shares.

(4) For greater certainty, the Purchaser and the Vendor hereby acknowledge and
agree that the Excluded Assets and Liabilities are not being transferred, sold
or assumed to or by the Purchaser pursuant to this Agreement, and the Vendor
hereby agrees to indemnify and save the Purchaser harmless from and against any
loss, cost, expense, damage or liability whatsoever arising from or in any way
relating to the Excluded Assets and Liabilities.

2.2 Closing

The sale and transfer of the HTT Shares and delivery of the TransAKT Shares
shall be completed on the Closing Date concurrently at the offices of the
Purchaser’s solicitors, in Vancouver, British Columbia, Canada.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Vendor

The Vendors and Shareholders jointly and severally represent and warrant to the
Purchasers as follows: (a) The Vendor

  I.

is a corporation, organized and subsisting under the laws of the Las Vegas;

        II.

has all requisite legal power and authority and the legal right to operate and
conduct the Vendor’s Business and to own the HTT Shares;

        III.

is in compliance with its articles of incorporation, by-laws or other corporate
documents, as the case may be;

        IV.

is in compliance with all other applicable requirements of the law in each
jurisdiction where it carries on the Vendor’s business; and has all permits from
or by, has made all necessary filings with, and has given all necessary notices
to, the extent required for such ownership, operation and conduct, except for
permits which can be obtained by the taking of ministerial action to secure the
grant or transfer thereof;

7

--------------------------------------------------------------------------------

(b) The execution, delivery and performance of the Vendor of this Agreement and
the consummation of the transactions contemplated hereby;

  I.

are within the Vendor’s corporate powers;

        II.

have been duly authorized by all necessary corporate action, including without
limitation, the consent and approval of the requisite number of percentage of
directors and shareholders of the Vendor;

        III.

do not and will not:


  A.

contravene the Vendor’s articles of importance, bylaw, resolutions of its
directors and shareholders or other comparable governing document;

        B.

violate any other applicable requirement of law, or any order or decree of any
applicable governmental authority or arbitrator;

        C.

conflict with or result in the breech of, or constitute a default under, or
result in or permit the termination or acceleration if, any contractual
obligation of the Vendor; or

        D.

result in the creation or imposition of any lien, encumbrance or charge upon any
of the Vendor’s Business; and


  IV.

do not require the consent of, authorization by, approval of , notice to , or
filing or registration with, any governmental authority or any other person,
other than those which have been or will be delivered on the Closing date to the
Purchaser, and each of which from and after the Closing Date is and will be in
full force and effect;

(c) this Agreement has been, and each of the closing documents to which the
Vendor is a party will have been, upon delivery thereof pursuant hereto, duly
executed and delivered by the Vendor as required; and this Agreement is and the
closing documents to which the Vendor is a party will be, when delivered
hereunder, legal, valid and binding obligations of the Vendor, enforceable
against it in accordance with their term, except as and enforcement of such
terms may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws, both state and federal,

Affecting the enforcement of creditor’s right or remedies in general from time
to time in effect and the exercise by counts of equitable powers or their
application of public principles of public policy;

(d) The HTT Shares, taken as a whole, constitute substantially all of the
property and undertaking of the Taiwan Halee International Co. Ltd. required in
connection with the operation and conduct of the Vendor’s Business;

8

--------------------------------------------------------------------------------

 

(e) the Vendor is the legal and beneficial owner of all of the HTT Shares, with
title thereto, free and clear of all mortgages, security interests, claims,
liens, charges, encumbrances or restrictions of any kind whatsoever;

(f) no other person has any written or verbal agreement, option, understanding
or commitment, or any right or privilege capable of becoming an agreement, for
the purchase from the Vendor of any the HTT Shares;

(g) the Vendor’s Financial Statements (1) accurately and fairly set out and
disclose the financial position of the Vendor, including the relation to the HTT
Shares and the Vendor’s Business, as at the Effective Date, and (2) have been
prepared in accordance with generally accepted accounting principles
consistently applied;

(h) since closing date, there has been no change in the affairs, business,
prospects, operations or condition the Vendor’s Business, financial or
otherwise, whether arising as a result if any legislative or regulatory change,
revocation of any license or right to do business, fire, explosion, accident,
casualty, labor trouble, flood, drought, riot, storm, condemnation, act of God,
public force or otherwise, except changes occurring in the ordinary course of
business which changes have not had, nor are expected to have, a material
adverse effect on the organization, business, properties, prospects, or
financial condition of the Vendor’s Business;

(i) there are no pending or , to the best knowledge of the Vendor, threatened
actions, investigations or proceedings affecting the Vendor’s Business before
and court, governmental authority or arbitrator; and the performance of any
action by the Vendor required or contemplated by this Agreement is not
restrained or enjoined (either temporarily, preliminarily, or permanently), and
no material adverse effect is expected to result from or be imposed by any
court, governmental authority or arbitrator, by or from any of the foregoing
transactions;

(j) The Vendor as not made any untrue, inaccurate or misleading statement, claim
or commitment, and has not made any misrepresentation of any fact or
circumstance whatsoever, to any third party in relation to Vendor’s Business;

(k) The Vendor is not (1) a party to any contractual or contingent obligation
the compliance with would have a material adverse effect on the Vendor’s
Business, or The performance of which by any thereof, either unconditionally or
upon the happening of an event, will result in the creation of a lien, charge or
encumbrance on the Vendor’s Business or which would impair the exclusive use and
enjoyment thereof, or (2) subject to any charter or corporate restriction which
has a material adverse effect on the Vendor’s Business;

9

--------------------------------------------------------------------------------

(l) the Vendor is not in default under or with respect to any contractual
obligation or contingent obligation owned by it and, to the best knowledge of
the Vendor and the shareholders, no other party is in default under or with
respect to any contractual obligation or contingent obligation owned to it; and
all of the contracts comprising part of the Vendor’s Business are in full force
and effect and enforceable against the other parties thereto in accordance with
their respective terms, and there are no defaults or notices of default in
respect thereof;

(m) There is no requirement of law the compliance with which by the Vendor would
have a material adverse effect on the Vendor’s Business;

(n) the Vendor’s Business is insured against loss, destruction and damage by
insurance policies customarily carried in respect to similar assets and
business, and such insurance policies will be continued in full force and effect
up to the Closing Date; all policies of insurance of any kind or nature owned by
or issued to the Vendor, including without limitation, policies of life, fire,
theft, product liability, public liability, property damage and other casualty,
employee fidelity, worker’s compensation and employee health and welfare
insurance, are in full force and effect and are of a nature and provide such
coverage as is sufficient and is customarily carried by companies of the size
and character of the Vendor;

(o) the Vendor’s Business have been operated in the ordinary and normal course
since the Effective Date and will be operated in the ordinary and normal course
after the date hereof and up to the Closing Date; the Vendor covenants and
agrees to use all commercially reasonable efforts to preserve intact the
Vendor’s Business, preserve the relationship with all existing customers and
vendors, perform all of its contractual obligation as such obligations affect
the Vendor’s Business, including keeping all required licenses and permits
current and in good standing with the vendors or licensors thereof, and not to
enter into any new contracts, agreements or other obligations affecting the
Vendor’s Business, other than the ordinary course of business, without the prior
written approval of the Purchaser, up to the Closing Date;

(p) the Vendor has the legal and beneficial right, title, estate an interest,
free and clear of any and all liens, charges, encumbrances or rights or claims
of others, in and to all license, permits, patents rights, patents applications,
trademarks, trademark applications, copyright applications, franchises, and all
other technology and intellectual property listed and described in Schedule “a”
and comprising part of the Assets required to operate and conduct the Vendor’s
Business;

10

--------------------------------------------------------------------------------

and for greater certainty the Purchaser shall acquire pursuant to this Agreement
all of the Vendor’s and the Vendor’s Business and the exclusive rights thereto
including all rights to grant licenses to third parties, together with the legal
and beneficial right to submit application or registration of all such
knowledge, concepts and ideas in the Purchaser’s name;

(q) the Vendor has complied with and kept current and in good standing all
customer and support service warranties, agreements, liabilities, trade payables
and other obligations related to the Vendor’s Business;

(r) there are no transfer fees payable to any governmental authority or any
other third party respect to the sale and transfer of the Vendor’s Business
pursuant to this Agreement;

(s) neither this Agreement nor any closing document, schedule, list,
certificate, declaration under oath or written statement now or hereafter
furnished by the Vendor and the Shareholders to the Purchaser in connection with
the transactions contemplated by this agreement contains or will contain any
untrue statement or representation of a material fact on the part of the Vendor
or the shareholders or omits or will omit on behalf of the Vendor and the
Shareholders to state a material fact necessary to make any such statement or
representation therein or herein contained not misleading; and

(t) the Vendor and the Shareholders have no information or knowledge of any fact
not communicated to the Purchaser and relating to the Vendor’s Business which,
if know to the Purchaser, might reasonably be expected to deter the Purchaser
from entering into this Agreement or from completing the transactions
contemplated by this Agreement; and all facts known to the Vendor and
Shareholders which are material to an understanding of the Vendor’s Business
have been disclosed to the Purchaser.

3.2 Survival of Vendor’s and Shareholder’s Representations and Warranties

The representations and warranties of the Vendor and the Shareholders set forth
in Section 3.1 are joint and several and shall continue in full force and effect
for the benefit of the Purchaser for a period of five (5) years from the Closing
Date.

3.3 Representations and Warranties of the Purchaser

The Purchaser represents and warrants to the Vendor and the Shareholders that:

(a) The Purchaser is a businessman residing in Taiwan and has made all necessary
filings under applicable corporate securities and taxation laws or any other
laws to which it is subject;

(b) The purchaser has good and sufficient power, authority and right to enter
into and deliver this Agreement and to transfer the legal and beneficial title
and ownership of the TransAKT Shares to the Vendor, free and clear of all Liens,
charges, encumbrances and any other rights of others;

11

--------------------------------------------------------------------------------

(c) Neither the entering into nor the delivery of this Agreement nor the
completion if the transactions contemplated hereby the Purchaser will result in
the violation of;

  i.

Any agreement or other instrument to which the Purchaser is a party or by which
the Purchaser is bound; or

        ii.

Any applicable law, rule or regulation;

3.4 Survival of the Purchaser’s Representations and Warranties

The representations and warranties of the Purchaser set forth in section 3.3
shall continue in full force and effect for the benefit of the Vendor and the
Shareholders for a period of five (5) years from the Closing Date.

ARTICLE 4 COVENANTS

4.1 Taxes

The Purchase dose not assume and shall not be liable for any taxes whatsoever
under or pursuant to applicable Taiwan, or United Stated taxation laws or any
other taxes whatsoever which maybe or become payable or the Vendor or the
Shareholders including, without limiting the generality of the foregoing, any
taxes resulting from or arising as a consequence of the transfer of the HTT
Shares by the Vendor to the Purchaser herein contemplated, and the Vendor and
Shareholders shall jointly and severally indemnify and save harmless the
Purchaser from and against all such taxes.

4.2 Covenants of the Vendor and shareholders

(1)

The Vendor and the Shareholders jointly and severally shall ensure that the
representations and warranties of the Vendor and the Shareholders herein are
true and correct on the Closing Date and the conditions of closing for the
benefit of the Purchaser have been performed or complied with on or before the
Closing Date.

    (2)

The Vendor and the Shareholders jointly and severally shall indemnify and save
harmless the Purchaser from and against all losses, damages or expenses directly
or indirectly suffered by the Purchaser (except consequential damages) resulting
from any breech of any covenant of the Vendor and the Shareholders contained in
the Agreement or, subject to Section 3.2 from any inaccuracy or
misrepresentation in any representation or warranty set forth in Section 3.1.

    (3)

The Vendor and the Shareholders jointly and severally shall permit the
Purchaser, through its agents and representatives, to make such reasonable
investigation prior to the Closing Date of the Vendor’s Business and of the
Vendor’s financial and legal condition as the Purchaser considers necessary or
advisable to familiarize itself with the Vendor’s Business and other matters,
and the Vendor and the Shareholders shall supply any and all document records of
the Vendor to the Purchaser and its agents and representatives as they may
reasonably require. The Vendor and the Shareholders shall also permit the
inspection of the Vendor’s Business of the Vendor prior to the Closing Date by
such federal, provincial, or municipal authorities as the Purchaser may require.
Such investigations and inspections shall not however, affect or mitigate the
Vendor and the Shareholder’s covenants, representations and warranties hereunder
which shall continue in full force and effect.

12

--------------------------------------------------------------------------------


(4)

The Vendor and the Shareholders shall, at the request of the Purchaser and at
the Purchaser’s cost, execute and deliver any instruments, including but not
limited to assignment of patents, patent right, trademarks, copy rights,
suitable for registration with the appropriate governmental authority, to allow
the Purchaser to perfect its interests in the tangible and intangible Assets
conveyed pursuant to this Agreement.

4.3 Covenants of purchaser

(1)

The Purchaser will ensure that the representations and warranties of the
Purchase herein are true and correct on the Closing Date and that the condition
of the closing for the benefit of the Vendor have been performed or complied
with on or before the Closing Date.

    (2)

The Purchaser jointly and severally shay indemnify and save harmless the Vendor
and the Shareholders from and against all losses, damages or expenses directly
or indirectly suffered by the Vendor and the Shareholders except consequential
damages resulting from and breech of any covenant of the Purchaser contained in
this Agreement or, subject to Section 3.4 from any inaccuracy or
misrepresentation in any representation or warranty set forth in Section 3.3

4.4 Financial Reporting

Not with standing any provision of this Agreement, the Purchaser may report in
its financial statements from the Effective Date the gross revenue and expenses
relating to the Vendor’s Business.

4.5 Non- Competition Provisions

(1)

The Vendor covenants and agrees that during the period commencing on the
Effective Date and ending five (5) years after the Closing Date, it will not,
nor will it permit its officers, directors or employees, either directly or
indirectly, engage in or conducts any business that is directly competitive to
the Vendor’s Business or any other business conducted by the Purchaser as at the
Closing Date.

13

--------------------------------------------------------------------------------


(2)

The Employment Agreements to be executed between the Purchaser and the key
personnel shall also contain a non-competition provision pursuant to which the
key personnel will agree not to compete with the Purchaser for a period of
two(2) years commencing on the date that the key personnel cease to be employees
of the Purchaser, and that the key personnel will not be employed by, either
directly or indirectly, carry on or be engaged or concerned or interested or
assist any other person, corporation, and any other form of business
association, which carries on any business that is directly competitive to the
Vendor’s Business or any other business conducted by the Purchaser as at the
Closing Date.

4.7 Independent Appraisal

On or before the Closing Date, the Purchaser shall obtain an independent
appraisal of the Vendor’s Business (the “Independent Appraisal”). The
Independent Appraisal will be required by the Exchange. The Independent
Appraisal shall be conducted by a qualified appraiser of the assets and business
in the nature of the Vendor’s Business and acceptable to each of the Purchaser
and the Vendor, both acting reasonably, and the Exchange.

ARTICLE 5 CONDITIONS

5.1 Conditions for the benefit of the Purchaser

(1) The transfer by the acquisition by the Purchaser of the HTT Shares is
subject to the following conditions which are for the exclusive benefit of the
Purchaser to be performed or complied with on or before the Closing Date:

(a) The representations and warranties of the Vendors and the Shareholders set
forth in Section 3.1 shall be true and correct on the Closing Date with the same
force and effect as if made at and as of such time:

(b)The Vendor and the Shareholders shall have performed or complied with all if
the terms, covenants and conditions of this Agreement to be performed or
complied with by the Vendor and the Shareholders of or before the Closing Date;

(c) The Purchaser shall be furnished with such certifications, affidavits or
statutory declaration of the Vendor and the Shareholders as the Purchaser may
reasonably think necessary in order to establish that the terms, covenants and
conditions contained in this Agreement to have been performed or complied with
by the Vendor and the Shareholders as the case may be, on or before the Closing
Date have been performed and complied with and that the representations and
warranties of the Vendor and the Shareholders herein given are true and correct
on the Closing Date;

14

--------------------------------------------------------------------------------

(d) No material change with respect to the Vendor’s Business or the Shareholders
shall have occurred between the date of signing of this Agreement and the
Closing Date;

(e) All necessary steps and proceedings shall have been completed on order for
the HTT Shares to be duly and regularly transferred to and registered in the
name

(f) The execution, delivery and performance by the Vendor of this Agreement and
the consummation of the transactions contemplated hereby shall have been duly
authorized by all necessary corporate action, including, without limitation, the
consent and approval of the requisite number or percentage of directors and
Shareholders of the Vendor;

(g) The consummation of the transactions contemplated hereby shall have been
approved by the applicable foreign investment regulatory agency or commission,
and any other applicable government or regulatory authority in Taiwan;

(h) The Vendor shall have duly executed and delivered the Bill of Sale and
General Conveyance and shall have delivered actual and physical possession of
the HTT Shares to the Purchaser on the direction of the Purchaser;

(k) The Purchaser completes all due diligence investigation, the result of which
are satisfactory to the Purchaser in its sole discretion; and

(l) The form and legality of all matters incidental to the transfer by the
Vendor and the acquisition by the Purchaser of the HTT Shares shall be subject
to the approval of the Purchaser’s legal counsel, acting reasonably.

(2) In case any term or covenant of the Vendor and the Shareholders or condition
to be performed or complied with for the benefit of the Purchaser on or before
the Closing Date shall have been performed or complied with on or before the
Closing Date, the Purchaser may, without limiting any other right that it may
have, as its sole option, either;

  (a)

Rescind this Agreement by notice to the Vendor and the Shareholder, and in such
event the Purchaser shall be released from all obligations here under or

        (b)

Waive compliance with any such term, covenant or condition in whole or in part
on such terms as may be agreed upon without prejudice to any of its right of
rescission in the event of non-performance of any other term, covenant or
condition in whole or in part;

15

--------------------------------------------------------------------------------

and, if the Purchaser rescinds this Agreement pursuant to Section 5.1(2)(a) and
the term, covenant or condition for which the Purchase has rescinded this
Agreement was one that the Vendor and the Shareholders had covenanted, pursuant
to Section4.2(1), to ensure had been performed or complied with, the Vendor and
the Shareholders shall be jointly and severally liable to the Purchaser for any
losses, damages or expenses incurred by the Purchaser as a result of such a
breech; provided however that the Vendor and the Shareholders shall not be
liable for any punitive, incidental, consequential or special damages arising
therefrom.

5.2 Conditions for the Benefit of Vendor and the Shareholders

(1)

The transfer by the Vendor and the acquisition by the Purchaser of the Asset are
subject to the following conditions which are for the exclusive benefit of the
Vendor and the Shareholder to be performed or complied with on or before the
Closing Date;


  a)

The representations and warranties of the Purchaser set forth in Section 3.3
shall be true and correct on the Closing Date with the same force and effect as
if made at and as of such time;

        b)

The Purchaser shall have performed or complied with all of the terms, covenants
and conditions of this Agreement to be performed or complied with by the
Purchaser on or before the Closing Date;

        c)

The Vendor and the Shareholders shall be furnished with such certificates,
affidavits or statutory declarations of the Purchaser or of officers of the
Purchaser as the Vendor may reasonably think necessary in order to establish
that the terms, covenants and conditions contained in this Agreement to have
been performed or complied with by the Purchaser on or before the Closing Date
have been performed and complied with, and that the representations and
warranties of the Purchaser herein given are true and correct on the Closing
Date;

        d)

All necessary stops and proceedings shall have been taken to permit the TransAKT
Shares to be duly and regularly issued to the Vendor;

        e)

The TransAKT Shares shall have been conditionally approved for listing by the
Exchange, and subject to any other conditions or restrictions imposed by the
Exchange or any other applicable securities regulatory authority; and

        f)

The form and legality of all matters incidental to the transfer by the Vendor
and the acquisition by the Purchaser of the HTT Shares and retirement of the
TransAKT Shares shall be subject to the approval of the Vendor’s legal council,
acting reasonably.

16

--------------------------------------------------------------------------------


2)

In case any term or covenant of the Purchaser or condition to be performed or
complied with for the benefit of the Vendor on or before the Closing Date shall
not have been performed or complied with on or before the Closing Date, the
Vendor may, without limiting any other right it may have, at its sole option,
either:

      a)

Rescind this Agreement by notice to the Purchaser, and in such event the Vendor
shall be released from all obligations hereunder except for the loan pursuant to
Section 4.7; or

      b)

Waive complied with any such term, covenant or condition in whole or in part on
such terms as may be agreed upon without prejudice to any of its rights of
rescission its rights of rescission in the event of non-performance of any other
term, covenant or condition in whole or in part; and if the Vendor, rescinds
this Agreement pursuant to Section 5.2(2)(a) and the term, covenant or condition
for which the Vendor has rescinded this Agreement was one that the Purchaser had
covenanted, pursuant to Section 4.3(1), to ensure had been performed to complied
with, the Purchaser shall be liable to the Vendor for any losses, damaged or
expenses incurred by the Vendor as the result breech; provided however that the
Purchaser shall not be liable for any punitive, incidental, consequential or
special damages arising therefrom.

ARTICLE 6
GENERAL

6.1 Further Assurances

The Purchaser, the Vendor and each of the Shareholders, on their own behalf and
on the behalf of the Vendor, shall from time to time execute and deliver all
such further documents and instrument and dl all acts and thins such as the
other party may, either before or after the Closing Date, reasonably require to
effectively carry out or better evidence or perfect the full intent and meaning
of this Agreement

6.2 Time of the Essence

Time shall be of the essence of this Agreement.

6.3 Commissions

The Vendor shall indemnify and save harmless the Purchaser from and against any
claims whatsoever for any commission or other remuneration payable or alleged to
be payable to any person in respect of the transfer of the HTT Shares, whether
such person purports to act have acted for the Vendor or the Purchaser in
connection with the transfer of the HTT Shares.

17

--------------------------------------------------------------------------------

6.4 Legal and Accounting Fees

Each of the parties hereto shall pay their respective legal and accounting costs
and expenses incurred in connection with the preparation, execution and delivery
of this Agreement and all documents and instruments executed pursuant hereto and
any other costs and expenses whatsoever and howsoever incurred.

6.5 Public Announcements

No public announcement or press release concerning the transfer of Assets shall
be made by the Vendor or the Purchaser without the prior consent and joint
approval of the Vendor and the Purchaser.

6.6. Benefit of the Agreement

This Agreement shall ensure to the benefit of and be binding upon the respective
heirs, executers, administrators, successors and permitted assigns of the
parties hereto.

6.7 Entire Agreement

This Agreement constitutes the entire agreement between the parties, hereto with
respect to the subject matter hereof and cancels and supersedes any prior
understandings and agreements between the parties hereto with respect thereto,
including without limitation that certain Assets Sale and Purchase Agreement
dated January 4, 2013 between the Vendor and the Purchaser. There are no
representations, warranties, terms, conditions, undertakings or collateral
agreements, express implied or statutory, between the parties other than as
expressly set forth in this Agreement.

6.8 Amendments and Waiver

No modification or amendment to this Agreement shall be valid or binding unless
set forth in writing and duly executed by all of the parties hereto and no
waiver of any breech of any term or provision of this agreement shall be
effective or binding unless made in writing, and signed by the party purporting
to give the same and, unless otherwise provided, shall be limited to the
specific breach waived.

6.9 Assignment

This Agreement may not be assigned by any of the parties hereto.

6.10 Notices

18

--------------------------------------------------------------------------------

Any demand, notice or other communication to be given in connection with this
Agreement shall be given in writing and shall be given by personal delivery, by
registered mail or by electronic means of communication addressed to the
recipient as follows:

To the Vendor and the Shareholders:

VAT (Vendor)

TRANSAKT LTD.

Attention: JAMES WU

#115-6268 Spring Mountain RD.

Las Vegas Nevada NV89146

Fax: 403-266-5732

Email: JAMES@TRANSAKTLTD.COM

To the Purchaser:

TRANSAKT LTD.

Attention: Pan Yen Chu

No 1, lane 141, Sec. 3, Pei-Shen Rd.

Shen-Kan, Taipei

Taiwan

Or to such other address, individual or electronic communication number as may
be designated by notice given by either party to the other. Any demand, notice
or communication given by personal delivery shall be conclusively deemed to be
given on the day of actual delivery thereof and, if given by registered mail
and, if given by electronic communication, on the day of the transmittal thereof
if given during the normal business hours of the recipient and on the Vendors
Business Day during which such normal business hours next occur if not given
during such hours on any day. If the party giving any demand, notice or
communication shall not be mailed but shall be given by personal delivery or by
electronic communication.

6.11 Government Law

19

--------------------------------------------------------------------------------

This Agreement shall be governed by and construed in accordance with the laws of
the Taiwan, Republic of China Applicable therein.

6.12 Attornment

For the purpose of all legal proceedings this Agreement shall be deemed to have
been performed in the Province of Taiwan and the courts of the Province of
Taiwan shall have jurisdiction to entertain any action arising under this
Agreement. The parties each hereby attorns to the jurisdiction of the courts of
the Province of Taiwan.

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
mentioned above.

PURCHASER:   VENDOR     TRANSAKT LTD       /s/ Pan Yen Chu   /s/ James Wu Pan
Yen Chu   James Wu             Witness   Witness             Witness   Witness


SCHEDULE “G” EXECLUDED ASSETS AND LIABILITIES   N/A

20

--------------------------------------------------------------------------------